             Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                :    Civil Action No.: 20 Civ. 03380 (AT)
THOR EQUITIES, LLC,                                             :
                                                                :
                                        Plaintiff,              :    STIPULATION AND ORDER
               v.                                               :    GOVERNING THE
                                                                :    PRODUCTION OF DOCUMENTS
                                                                :    AND ELECTRONICALLY
FACTORY MUTUAL INSURANCE COMPANY,                               :    STORED INFORMATION
                                                                :
                                        Defendant.              :
                                                                :

        IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the

 undersigned parties (each a “Party” and collectively the “Parties”), subject to the approval of the

 Court, that the following Stipulation and Order shall govern the production of documents and

 electronically stored information produced through formal or informal means in the above-

 captioned action (the “Action”). In accordance with the Parties’ stipulation and for good cause

 shown, it is HEREBY ORDERED:

 1.     Production of Electronically Stored Information (“ESI”):

        a.          TIFFs. Documents should be produced in the form of single-page, Group IV TIFFs

                    at 300 dpi. Each TIFF image should be named as its corresponding Bates number.

                    Original document orientation should be maintained (i.e., portrait to portrait and

                    landscape to landscape).         Bates numbers, confidentiality designations, and

                    redactions should be burned into the TIFF image files. TIFF image files should be

                    provided in a self-identified “Images” folder.

        b.          System Files. Common system and program files as defined by the NIST library

                    (which is commonly used by discovery vendors to exclude system and program

                    files from document review and production) need not be processed, reviewed, or


                                                        1
     Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 2 of 11




        produced.

c.      Metadata Fields and Processing. Absent special circumstances, each of the

        metadata and coding fields set forth below that can be reasonably extracted from a

        document shall be produced for that document, to the extent already in existence

        and reasonably accessible or available. To the extent that metadata does not exist,

        is not reasonably accessible or available, or would be unduly burdensome to collect,

        nothing in this ESI Protocol shall require any Party to extract, capture, collect or

        produce such data. The Parties are not obligated to populate manually any of the

        fields if such fields cannot be extracted automatically from a document using

        standard processing software, with the exception of the following fields:

        (1) BegBates; (2) EndBates; (3) BegAttach; (4) EndAttach; (5) Confidentiality

        Designation; (6) Custodian; (7) NativeLink; and (8) Source, which may be

        populated by the Party or the Party’s vendor. Any metadata fields for redacted

        documents that would reveal privileged information shall be excluded.

          Custodian                Individual from whom the produced document was
                                   collected
          All Custodians           Individuals who had exact copies of the email message
                                   (Required if population was globally deduplicated)
          Page Count               Total number of pages in the document
          Attachment Count         Number of attachments; same as Family Count
          Author                   Author field extracted from the metadata of the native
                                   file
          FROM                     Sender of the email message
          TO                       Recipient(s) of the email message
          CC                       Recipient(s) of “carbon copies” of the email message
          BCC                      Recipient(s) of “blind carbon copies” of the email
                                   message




                                         2
     Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 3 of 11




          Subject                  Subject field extracted from the metadata of the native
                                   file
          Date Sent                Date the email message was sent (MM/DD/YYYY)
          Time Sent                Time the email message was sent (HH:MM)
          Date Created             The date the document was created
          Time Created             The time the document was created

                                   *Parties acknowledge that the Date and Time
                                   Created fields may not actually reflect the date and
                                   time the file was created, due to the ease of change
                                   to that field and the technical definition of the field
                                   (e.g., the created date and time reflects the time
                                   when the file was created in that particular location
                                   on the computer or on the other storage device
                                   location).
          Date Last Modified       The date the document was last modified
          Time Last Modified       The time the document was last modified
          Date Received            The date the document was received
          Time Received            The time the document was received
          Time Zone                The time zone the document was processed in
                                   (noted as, e.g., PST, CST, EST, etc.)
          Doc Title                The extracted document title of a document
          File Type                Mail, attachment, individual file
          File Extension           File extension of document (MSG, DOC, XLSX, etc.)
          File Name                Name of original file
          File Size                File size in bytes
          Hash Value               MD5 Hash Value, unique document identifier
          Native File              Link to Native File
          Text File                Link to Text File

d.      Extracted Text Files. For each document, an extracted text file should be

        provided along with its corresponding TIFF image file(s) and metadata. The file

        name of each extracted text file should be identical to that of the first image page

        of its corresponding document, followed by .txt. File names should not contain



                                          3
     Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 4 of 11




        any special characters or embedded spaces. The text of native files should be

        extracted directly from the native file. However, if a document has been redacted,

        OCR of the redacted document will suffice in lieu of extracted text. Also, if

        extracted text is not available in the native file, the documents should be

        processed by an OCR tool prior to production to extract available text so that the

        record is searchable. If a Party, however, chooses not to OCR sets of documents

        that have been originally maintained in an image format or hard copy format

        because the utility of the OCR does not outweigh the expense, it need not provide

        OCR for such documents that do not have available extracted text.

e.      Database Load Files/Cross-Reference Files. Documents should be provided

        with Concordance-compatible image and data load files (i.e., .OPT and .DAT

        files) using standard Concordance delimiters. The first line in each Concordance

        compatible .DAT file should be the header containing the agreed-upon field

        names, and each subsequent line should contain the fielded data for each

        document. Concordance-compatible image and data load files (i.e., .OPT

        and .DAT files) should be provided in a self-identified “Data” folder.

f.      Native Files. Absent special circumstances, non-redacted PowerPoint files and

        other similar presentation files, and non-redacted Excel files, .CSV files and

        other similar spreadsheet files shall be produced in native format (“Native Files”).

        Native Files should be provided in a self-identified “Natives” directory. Each

        Native File should be produced with a corresponding single-page TIFF

        placeholder image, which will contain language indicating that the document is

        being produced as a Native File. Native Files should be named with the beginning




                                         4
     Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 5 of 11




        Bates number that is assigned to that specific record in the production.           A

        “NativeLink” entry for each spreadsheet should be included in the .DAT load file

        indicating the relative file path to each native file on the production media. Native

        Files should be produced with extracted text and applicable metadata fields as set

        forth in part c. above. For documents that contain redacted text, the Parties may

        either apply the redactions directly on the native file itself or produce TIFF image

        files with burned in redactions in lieu of a Native File and TIFF placeholder

        image. Each producing Party will make reasonable efforts to ensure that its

        discovery vendor, prior to conversion to TIFF, reveals hidden data from redacted

        Native Files that are produced as TIFF image files and will be formatted so as to

        be readable (for example, column widths should be formatted so that numbers do

        not appear as “#########”). Under these circumstances, all single-page TIFF

        images shall include row and column headings.

g.      Requests for Other Native Files. Other than as specifically set forth above, a

        producing Party need not produce documents in native format. If good cause

        exists for the receiving Party to request production of certain documents in native

        format, the receiving Party may request production in native format by

        providing: (1) a list of the Bates numbers of documents it requests to be

        produced in native format; and (2) an explanation of the need for reviewing

        such documents in native format. The producing Party shall not unreasonably

        deny such requests. Each document produced in response to such requests shall

        be produced with a “NativeLink” entry in the .DAT load file indicating the

        relative file path to each Native File on the production media, and all extracted




                                          5
     Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 6 of 11




        text and applicable metadata fields set forth in part c. above.

h.      Structured Data. To the extent responding to a discovery request requires

        production of ESI contained in a database, the producing Party may comply with

        the discovery request by querying the database and generating a report

        (“Structured Data Report”) in a reasonably usable and exportable electronic

        format (for example, in Excel or .CSV format). To the extent available and

        reasonably accessible, the first line in the Structured Data Report will show

        the column headers for each field of data included in the Structured Data Report.

        Unless otherwise agreed, the Parties have no obligation to provide a supplemental

        report for records and information post-dating the extraction of the Structured Data

        Report.

i.      Color. Documents containing color need not be produced in color in the first

        instance. However, if good cause exists for the receiving Party to request

        production of certain documents in color, the receiving Party may request

        production of such documents in color by providing: (1) a list of the Bates

        numbers of documents it requests to be produced in color format; and (2) an

        explanation of the need for production in color format. The producing Party shall

        not unreasonably deny such requests, but need not make such production until

        the Parties reach agreement regarding the additional costs associated with the

        production of documents in color.

j.      Parent-Child Relationships. Parent-child relationships (the association between

        e-mails and attachments) will be preserved.          E-mail attachments will be

        consecutively produced with the parent e-mail record. For example, if a Party




                                         6
          Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 7 of 11




             produces an e-mail with its attachments, such attachments should be produced

             behind the e-mail in the order in which they were attached.

2.   Production of Hard Copy Documents

     a.      TIFFs. Documents should be produced in the form of single-page, Group IV

             TIFFs at 300 dpi. Each TIFF image should be named as its corresponding Bates

             number. Original document orientation should be maintained (i.e., portrait to

             portrait and landscape to landscape). Bates numbers, confidentiality designations,

             and redactions should be burned into the TIFF image files. TIFF image files should

             be provided in a self-identified “Images” folder. Where reasonably possible,

             documents should be logically unitized.

     b.      OCR Text Files. Optical Character Recognition (“OCR”) text files shall be

             provided as a single text file for each document, not one text file per page. Each

             file should be named with the beginning Bates number that is assigned to its

             corresponding document, followed by .txt. OCR text files should be provided in

             a self-identified “Text” directory. To the extent a document is redacted, OCR

             text files for such a document shall not contain text for redacted portions.

     c.      Database Load Files/Cross-Reference Files. Documents should be provided

             with Concordance-compatible image and data load files (i.e., .OPT and .DAT

             files) using standard Concordance delimiters. The first line in each Concordance

             compatible .DAT file should be the header containing the agreed upon field

             names, and each subsequent line should contain the fielded data for each

             document.    Concordance-compatible image and data load files (i.e., .OPT

             and .DAT files) should be provided in a self-identified “Data” folder.




                                              7
          Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 8 of 11




     d.      Coding Fields. Absent special circumstances, documents should be produced

             with at least the following searchable information in accompanying delimited

             data files: 1) BegBates; (2) EndBates; (3) BegAttach; (4) EndAttach; (5)

             Confidentiality Designation; (6) Custodian; and (7) Source.            Individual

             Custodians should be identified using the convention “last name_first name.”

             Entity/departmental custodians should be identified with a description of the

             entity or department. A producing Party shall use a uniform description of a

             particular custodian across productions.

3.   Bates Numbering.      Each TIFF image should be assigned a Bates number that: (1) is

     unique across the entire document production; (2) maintains a constant length across the

     entire production (i.e., padded to the same number of characters); (3) contains no special

     characters or embedded spaces; and (4) is sequential within a given document. If a Bates

     number or set of Bates numbers is skipped in a production, the producing Party will so

     note in a cover letter or production log accompanying the production.

4.   De-Duplication. A Party is required only to produce a single copy of a responsive

     document, and a producing Party may, but is not required to, de-duplicate responsive ESI

     across custodians by the use of MD5 or SHA-1 hash values at the document (i.e., parent)

     level. However hard-copy documents shall not be eliminated as duplicates of responsive

     ESI. In addition, the identity of other custodians whose data was processed but where that

     data was deduplicated in the deduping process will be provided in a “Duplicate Custodian”

     field. A producing Party shall use a uniform description of a particular custodian across

     productions.   Multiple custodians in the “Custodian” field shall be separated by a

     semicolon.




                                             8
       Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 9 of 11




5.   Shipment/Encryption. Electronic data productions may be shipped on CDs, DVDs, or

     hard drives, or through a secure File Transfer Protocol (“FTP”). The physical media label

     should contain the case name and number, confidentiality designation, production date, and

     Bates range being produced. To maximize the security of information in transit, any media

     on which documents are produced may be encrypted by the producing Party. In such cases,

     the producing Party shall transmit the encryption key or password to the requesting Party,

     under separate cover, contemporaneously with sending the encrypted media.                The

     encryption program used for production media should be one that is readily available and

     would not create delays accessing the encrypted data. In the event that a Party utilizes an

     FTP for the production of documents, the information identified in this section to be

     provided with physical media shall be provided in a written production letter providing

     instructions for accessing documents through the FTP.

6.   Miscellaneous Provisions. Except as to the formatting for production agreed to herein,

     all documents (electronic or otherwise) shall be produced as kept and maintained by the

     producing Party in the ordinary course of business.

              The Parties shall make good faith efforts to comply with and resolve any differences

     concerning compliance with these specifications. No Party may seek relief from the Court

     concerning compliance with these specifications unless it has conferred with the other

     Party.

              Nothing in these specifications shall be interpreted to require disclosure of

     irrelevant or relevant information protected by the attorney-client privilege, work-product

     doctrine, or any other applicable privilege or immunity. The Parties do not waive any

     objections as to the production, discoverability, admissibility, or confidentiality of




                                               9
         Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 10 of 11




        documents. All productions are subject to the Stipulation and Protective Order Governing

        the Protection and Exchange of Confidential Material entered by the Court in this Action

        (ECF No. 50).

               ESI that is (i) used primarily for backup or disaster recovery purposes; or (ii) stored

        on any computers servers, external hard drives, or other media created for disaster recovery

        purposes, need not be preserved. A decision to preserve any ESI shall not be interpreted

        as an agreement that the preserved material is reasonably accessible ESI subject to search

        and production. Nothing in this Agreement shall affect, in any way, a producing Party’s

        right to seek reimbursement for costs associated with collection, review, and/or

        production of documents.



SO ORDERED:



Date:



 APPROVED AND AGREED TO:                           APPROVED AND AGREED TO:

 /s/ Alexander M. Sugzda                           /s/ Harvey Kurzweil
 Robin L. Cohen                                    Harvey Kurzweil
 Kenneth H. Frenchman                              Kelly A. Librera
 Alexander M. Sugzda                               George E. Mastoris
 MCKOOL SMITH, P.C.                                Matthew A. Stark
 One Manhattan West                                WINSTON & STRAWN LLP
 395 9th Avenue, 50th Floor                        200 Park Avenue
 New York, New York 10001                          New York, New York 10166
 Tel: (212) 402-9400                               Tel: (212) 294-6700
 rcohen@mckoolsmith.com                            hkurzweil@winston.com
 kfrenchman@mckoolsmith.com                        klibrera@winston.com
 asugzda@mckoolsmith.com                           gmastoris@winston.com
                                                   mstark@winston.com
 Attorneys for Plaintiff Thor Equities, LLC



                                                 10
Case 1:20-cv-03380-AT Document 51 Filed 11/17/20 Page 11 of 11




                               Robert F. Cossolini
                               FINAZZO COSSOLINI O’LEARY MEOLA
                               & HAGER, LLC
                               67 East Park Place, Suite 901
                               Morristown, New Jersey 07960
                               Tel: (973) 343-4960
                               robert.cossolini@finazzolaw.com

                               Attorneys for Defendant Factory Mutual
                               Insurance Company




                              11
